Brower, J.
The appellants Chris A. Wurtele and others, legal owners of the territory affected, bring this appeal from an order of the district court for Otoe County dismiss*592Ing on jurisdictional grounds an appeal to that court from an annexation ordinance of the city of Nebraska City.
The annexation ordinance, No. 1184, of the city was passed and approved with the emergency clause April 5, 1965, and published according to law April 7, 1965. The mayor issued his proclamation declaring the ordinance was in full force and effect on April 8, 1965.
Appellants filed an appeal bond in the office of the city clerk and treasurer on May 5, 1965, and filed a transcript of the proceedings procured from the office of the city clerk in the district court for Otoe County on May 10, 1965. The appellee filed a motion in the trial court to dismiss the appellants’ petition for the reason that appellants failed to furnish a bond within the time required by section 16-110, R. S. Supp., 1963. The trial court found that section was not complete in itself and that" additionally there must be compliance with sections 27-1302 and 27-1303, R. R. S. 1943.
Appellants contend the emergency clause in the ordinance was not valid, but it is not necessary for us to determine that question. It is conceded that the appellee is a city of the first class, operating under the commission form of government, and under section 19-431, R. R. S. ' 1943, an ordinance without the emergency clause would go into effect 15 days after its final passage. Therefore, the latest effective date would be 15 days after the mayor’s proclamation on April 8, 1965, or April 23, 1965. The appeal bond was not filed until May 5, 1965.
This case is determined by our decision in Ulbrick v. City of Nebraska City, ante p. 229, 141 N. W. 2d 849. There we held: “An appeal under the provisions of section 16-110, R. S. Supp., 1963, must be taken as in other civil actions (sections 24-544, 27-1302, and 27-1303, R. R. S. 1943), and in addition thereto, notice of appeal must be given and a copy of the petition on appeal must be served as required by the act.”
The appeal bond was not filed within 10 days of the *593final passage of the ordinance as required by section 27-1302, R. R. S. 1943.
The judgment of the district court in dismissing the •appeal was therefore without. error and is affirmed.
Affirmed. ■